UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-7102 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (Exact name of registrant as specified in its charter) DISTRICT OF COLUMBIA (State or other jurisdiction of incorporation or organization) 52-0891669 (I.R.S. Employer Identification Number) 2201 COOPERATIVE WAY, HERNDON, VA 20171 (Address of principal executive offices) (Registrant's telecommunications number, including area code, is 703-709-6700) Securities registered pursuant to Section 12(b) of the Act: Name of each Name of each exchange on exchange on Title of each class which listed Title of each class which listed 6.20% Collateral Trust Bonds, due 2008 NYSE 7.35% Collateral Trust Bonds, due 2026 NYSE 5.75% Collateral Trust Bonds, due 2008 NYSE 6.75% Subordinated Notes, due 2043 NYSE 5.70% Collateral Trust Bonds, due 2010 NYSE 6.10% Subordinated Notes, due 2044 NYSE 7.20% Collateral Trust Bonds, due 2015 NYSE 5.95% Subordinated Notes, due 2045 NYSE 6.55% Collateral Trust Bonds, due 2018 NYSE Indicated by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes xNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained to the best of the registrant's knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ x ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. The Registrant is a cooperative and consequently, does not issue any equity capital stock. Explanatory Note We are filing this amendment to the National Rural Utilities Cooperative Finance Corporation (“CFC” or the “Company”) Annual Report on Form 10-K for the year ended May 31, 2007 to correct the language in exhibit 23.1, the consent of Deloitte & Touche LLP, dated August 27, 2007. PART IV Item 15.Exhibits and Financial Statement Schedules. 3. Exhibits 23 - Consent of Deloitte & Touche LLP. 31.1 - Certification of the Chief Executive Officer required by Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 - Certification of the Chief Financial Officer required by Section 302 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the County of Fairfax, Commonwealth of Virginia, on the 25th day of October 2007. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION By: /s/ STEVEN L. LILLY Steven L. Lilly Chief Financial Officer
